Citation Nr: 1824573	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-32 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for limited range of motion of the lumbar spine.

2.  Entitlement to service connection for neuropathy of the right and left leg, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision in which the RO, inter alia, reopened and granted the Veteran's claim for service connection for a lumbar spine disability, assigning an initial rating of 20 percent and an effective date of February 17, 2009, but denied the Veteran's claims for service connection for neuropathy of the right and left leg.  In January 2014, the Veteran filed a notice of disagreement (NOD) with these denials, as well as the initial rating assigned for the service-connected lumbar spine disability.  A statement of the case (SOC) was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2014.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for lumbar spine disability, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a February 2016 supplemental SOC (SSOC), despite denying a claim for a TDIU in an April 2015 rating decision, the RO expanded the appeal to also encompass the matter of entitlement to a TDIU due to the disability for which a higher rating was being sought (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In that SSOC, the RO also denied the new TDIU claim and continued to deny the claims for a higher initial rating for service-connected lumbar spine disability and for service connection for neuropathy of the right and left leg.  The Board notes that because the rating currently assigned for the Veteran's service-connected lumbar spine disability does not meet the percentage requirements of 38 C.F.R. § 4.16(a) for award of a schedular TDIU, the Board has characterized this matter to include extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), as reflected on the title page.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the RO.  A transcript of the hearing has been associated with the claims file.

As for the matter of representation, the Veteran was previously represented by agent Nancy Lavranchuk, as reflected in a June 2012 VA Form 21-22a (Appointment of Individual as Claimant's Representative).  However, in March 2016, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) naming Nevada Office of Veterans' Services as his representative; and a veterans service officer with the Nevada Office of Veterans' Services appeared at the May 2016 Board hearing as the Veteran's representative.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the higher initial rating claim on appeal, the Veteran was last afforded a VA examination for evaluation of his service-connected lumbar spine disability in March 2015.  However, during the May 2016 Board hearing, the Veteran indicated that his lumbar spine disability had worsened since that examination.  In this regard, the Veteran stated "it's gotten worse, it's gotten much worse."  Given the possible worsening of the Veteran's lumbar spine disability, the Board finds that he should be afforded a new VA examination to obtain information as to the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Such testing must be accomplished in conjunction with the examination herein requested.  

With regard to the service connection claims on appeal, in addition to claiming that he currently has neuropathy of the right and left leg that began in service, the Veteran has claimed that his neuropathy of the right and left leg is related mainly to his service-connected lumbar spine disability.  However, while the Veteran has reported experiencing symptoms of radiculopathy (e.g., pain, numbness, and tingling) in both legs, the report of the March 2015 examination mentioned above found that the Veteran had signs or symptoms of radiculopathy and involvement of the femoral and sciatic nerve, only as to the right lower extremity.  In addition, while in a February 2010 VA spine examination report, the VA examiner opined that a claim for bilateral lower extremity neuropathy was controversial based on the reports from independent neurologists (i.e., normal nerve conduction studies), and that he observed that the Veteran did have "radicular complaints, the exact cause is not precise but most probably is due to the degenerative disc disease at multiple levels"; the same VA examiner, in an April 2013 medical opinion, opined that there was no medical evidence supporting the Veteran's present radiculopathies, and it was less likely as not that the Veteran's current complaints of radiating pain and loss of sensation was occurred from service-connected injuries.

Therefore, considering that associated neurological abnormalities are part of the diagnostic criteria for rating spine disabilities (see 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2017)), and that outstanding questions pertaining to current diagnosis and etiology remain, the Board finds that the medical evidence currently of record is insufficient to resolve the claims for service connection on appeal.  Accordingly, as part of the examination to be provided on remand for the Veteran's lumbar spine disability, the Board finds that further opinion addressing the nature and etiology of the Veteran's claimed neuropathy disabilities-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or obtain a VA opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

As for the TDIU claim, the Board notes that, inasmuch as resolution of the higher initial rating and service connection claims may well have a bearing on the claim for a TDIU, the claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As Board action on the claim for a TDIU would be premature, at this juncture, this matter is being remanded, as well.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete with respect to , the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Southern Nevada Healthcare System (HCS) in Las Vegas, Nevada, and that records from those facilities dated through April 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the VA Southern Nevada HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran since April 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records and/or employment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the VA Southern Nevada HCS (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records and/or employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his service-connected lumbar spine disability and in connection with his service connection claims for neuropathy of the right and left leg.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Lumbar Spine -The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion, and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, based on examination results and the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally, the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, any neurological manifestation(s) of the Veteran's thoracolumbar spine disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

Neuropathy of the Right and Left Leg - The examiner should first clearly indicate whether the Veteran has a current neuropathy disability of the right and left leg.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically related to the Veteran's active service, or, if not

(b) was caused OR has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation, to include identifying (to the extent possible), the baseline level of disability prior to the aggravation.

In addressing all of the above, the examiner must consider and discuss all pertinent medical and other objective evidence-to include, the February 2010 VA spine examination report, the April 2013 VA medical opinion, and the March 2015 VA back conditions examination report; as well as all lay assertions-to include the Veteran's assertions as to in-service events, and the nature, onset and continuity of symptoms.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that reports in this regard must be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include, with respect to the higher rating claim, consideration of whether "staged rating" of the disability is appropriate).

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

